Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 2/24/21 has been entered.  Claims 5, 13, 14, 16 are cancelled. Claims 21-24 are new.  Claims 1-4, 6-12, 15,17-24 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-4, 6-12 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of determining that a product has been misplaced by comparing an initial location to a second location of the products, and then send an alert regarding the misplaced product.
Exemplary claims 1, 9 recite the following abstract concepts that are found to include “abstract idea”: 
“determining initial locations of products in a repository; 
determining an initial arrangement of the products based on the initial locations; determining current locations of the products in the repository;
 determining based on the initial locations and the current locations, that one of the products is moved away from its home location; 
determining based on the determining the one of the products is moved away from its home location, that the one of the products is misplaced based on predefined conditions being satisfied; and 
generating an alert based on the determining the one of the products is misplaced..”
wherein the determining the one of the products is misplaced comprises: determining the one of the products is away from its home location for more than a threshold amount of time; determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value; and determining the one of the products has not been sold.
wherein the program instructions cause the computer device to, for each of the respective products, determine an initial visibility of the respective product in the repository based on: a relative location of the respective product in the store with respect to a rack the respective product is placed in; other ones of the products within the rack; a size of the respective product; a size of the other ones of the products within the rack; relative locations of other ones of the products in the rack; and an initial estimate of visibility of the respective product, wherein the program instructions cause the computer device to: determine another one of the products is moved to a new location relative to its initial location; determine neighboring products of the another one of the products; and determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location.
The remaining limitations are no more than computer elements (i.e., a computer device, a processor) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “by a computer device” language, “determining”, “generating”, in the context of this claim encompasses the user determining locations of products, determining that a product has been moved and sending an alert.
The practice of determining that a product has been moved as well as sending is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the determination of product movement. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a computer device is used to perform the steps.
The computer device in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining, by a computer device, current location). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims further recite “obtaining data from plural fixed-location sensors in the repository” which also amounts to no more than obtaining or reading data from a device.
The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the computer device or processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1)
Re-claim 1, Yang et al. teach a method, comprising: 
-determining, by a computer device, initial locations of products in a repository (see e.g.  paragraphs 0115, 0039 --wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store.  -----For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c.)
-determining, by the computer device, an initial arrangement of the products based on the initial locations;
(see e.g.  paragraphs 0039, 0028 -In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. ---Specifically, embodiments use a seamless fusion of computer vision and REID to enable precision clustering of RFID-tagged merchandise items and associate them to a spatial domain (e.g., an image of a shelving unit) of a store.)
-determining, by the computer device, current locations of the products in the repository (see e.g.  paragraphs 0032, 0123, 0039, 0044 -these embodiments provide accurate location tracking for merchandise items that are occluded, or hidden from a camera's view.  -- tracking and storing respective locations of the plurality of items based on the sensor readings and the merchandise tracking model; ---For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c.  --the merchandise tracking 206a may be performed using an item tracking module that is configured to track the physical locations of merchandise items based on the sensor readings 204b (e.g., RFID readings, pixelated data, camera images, video frames, and other sensor readings).
-determining, by the computer device and based on the determining the one of the products is moved away from its home location, that the one of the products is misplaced based on predefined conditions being satisfied (see e.g. paragraphs 0044, 0025 -The merchandise locations 206b are then used as input to determine planogram compliance 206c results, where the results indicate whether certain merchandise items are out of stock (OoS), out of place, or at an insufficient inventory level. ----Planogram compliance determines if items (e.g., merchandise items or products) are placed on one or more shelving units by design. Systems and methods for automated planogram compliance disclosed herein cover all aspects of planogram compliance and address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit), while minimizing the need for human intervention), and
-generating, by the computer device, an alert based on the determining the one of the products is misplaced (see e.g. paragraphs 0045, 0054, 0025 --to determine whether there are any actionable insights to provide regarding merchandise items (e.g., OoS items, low inventory items, or out of place items). The planogram compliance-actionable insights analytics 208b identify whether there are any actionable insights that may be provided to a store operator (e.g., a retailer). For instance, a planogram compliance decision may be recommended to the store operator based on the planogram compliance-actionable insights analytics 208b results. The planogram compliance decision may be presented as a notification in a user interface or sent as a communication to the store operator.  For example, the decision may be presented by performing operation 208a to notify retailers of a recommended planogram compliance decision, where the decision is based on the planogram compliance-actionable insights analytics 208b results.  -- These planogram compliance issues may be output as part of actionable insights automation. For example, in some embodiments, planogram compliance issues may be sent to the cloud so that actionable insights may be generated and optimized in a way that minimizes the labor costs in order to resolve all compliance issues. --address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit).
Yang et al. anticipate the following limitation in at least paragraphs 0036, 0039, 0044, 0025-out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit. --determine the movement and changes in orientation of a surface of a merchandise item the sensor is attached to relative to a respective vector (e.g., the floor of the store or a surface of the shelving unit). –At operation 202d, a determination is made as to whether the location of the shelving unit has changed.
However, Adato et al. explicitly teach
-determining, by the computer device and based on the initial locations and the current locations, that one of the products is moved away from its home location (see e.g. paragraphs 0390, 0474-system 100 may additionally receive an image of a shelf and products placed on the shelf with a time-stamp. System 100 may request for location data of the received image. System 100 may receive temporally separate images of the same shelf at the same location. System 100 may analyze the two temporally separated images. System 100 may also compare both the images with the stored planogram. Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above.
-wherein the determining the one of the products is misplaced comprises: determining the one of the products is away from its home location for more than a threshold amount of time (see e.g. paragraph 0778, claim 272, 0488 -a level of vacancy over a period of time reflecting a restocking rate of at least one shelf associated with the at least one product type. ---the context information may indicate that the first product determined not to be located in the first correct display is located within a cart, and that the cart did not move for a select threshold amount of time)

-determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value (see e.g. paragraphs 0777, 0779, 0772,  --The at least one value indicative of product homogeneity compliance may be automatically determined by the processor through image analysis and may be associated with a number of products other than the at least one product type found in at least one shelf associated with the at least one product type. For example, as shown in image data 4409, misplaced products 4411, which are not homogenous with the other products placed on a shelf, may be, advertently or inadvertently, placed on a shelf where they do not belong. Due to the presence of misplaced products 4411 in image data 4409, the system may identify image data 4409 as including one or more product displays out of compliance with planogram 4401. The degree of non-compliance may depend on the number of misplaced products detected, the ratio of misplaced products, and so forth. In some examples, the distribution of product types of products placed on a selected area of a shelf may be estimated, for example, based on products identified by analyzing one or more images depicting the products placed on the selected area of the shelf. -- In some examples, such probabilities and/or distributions may be estimated using a machine learning model (such as regression models, density estimation models, etc.) trained using training examples to estimate the distribution from the inputs described above and/or from images depicting the products, using an artificial neural network configured to estimate the distribution from the inputs described above and/or from images depicting the products, and so forth.

0779] Product-planogram compliance may be based not only on a certain product type in isolation, but may also be based on other product types (e.g., adjacently located product types) in combination with a particular product type. For example, the at least one processor may determine a characteristic of planogram compliance for a product type based on a level of planogram compliance of products located adjacent to the product type in the at least one planogram. For example, as shown in FIG. 44, products adjacent to the single type of product (e.g., adjacent products 4413) may also be analyzed and compared with a planogram for compliance

[0772] For example, a compliance threshold may correspond to a certain number of products (or percentage of products) misplaced relative to a particular planogram, such as planogram 4401.
The Examiner notes that Adato et al. consider products placed adjacently or at a relative distance in combination with a particular product and determine the compliance threshold of a certain number of products placed in an area of a shelf, including whether or not a threshold count value has been exceeded.

-determining the one of the products has not been sold (see e.g, paragraphs 0479, 0195 -a customer picking the misplaced product for purchase, by a customer returning the misplaced product to the correct display location, by an employee picking the misplaced product, by an employee returning the misplaced product to the correct display location, and so forth -On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect the item. In cases where products are removed from a shelf, but then replaced on the shelf (e.g., within a particular time window), the system may forgo a new image capture, especially if the replaced product is detected in a location similar to or the same as its recent, original position.)
Adato et al. also teach -generating, by the computer device, an alert based on the determining the one of the products is misplaced (see e.g. paragraphs 0390,0483- Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al. and include the step of comparing the initial and current locations to determine that one of the products is moved away from its home location, as taught by Adato et al., in order to rapidly generate (e.g. within seconds or minutes) actionable tasks to improve store execution. These tasks may help employees of retail store to quickly address situations that can negatively impact revenue and customer experience in the retail store. Such tasks may include returning the one or more misplaced product to its correct display location (see e.g. paragraph 0483).

Re-claim 2, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from plural fixed-location sensors in the repository (see e.g. paragraphs 0032, 0048, 0038, 0040 -- As shown in FIG. 3, groups of sensors may be deployed within various sections, departments, or aisles of the store. For instance, sensors 318, 320, and 322 may be deployed in a section of the store near the entrance doors, sensors 302, 304, 306, 308, 310 are deployed in an aisle of the store to the left of the entrance doors, and sensors 340, 342, 344, 346, 348, and 350 are deployed in another aisle of the store to the right of the entrance doors. These groups of sensors may be used to track merchandise on shelving units in these different sections of the store.  0040-a constructed grid arrangement with data gathered from an array of sensors 204a disposed on the shelves of one or more shelving units at the location (e.g., store shelves) may be used to capture at least some of the sensor readings 204b. In certain embodiments, the sensors 204a used to capture the sensor readings 204b may include camera arrays (e.g., multi-camera arrays or a multi-camera system. -- In certain embodiments, one or more of the sensors 204a may be implemented as an Intel.RTM. Responsive Retail Sensor (RRS) deployed at a store. For example, such sensors 204a may be deployed at locations in a store as part of an Intel.RTM. Responsive Retail Platform. According to these embodiments, each sensor 204a may comprise a motion sensor, a pair of stereoscopic cameras, an RFID reader, or other sensors.)

Re-claim 3, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from plural product sensors attached to respective ones of the products (see e.g. paragraphs 0039, 0037 --For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location. -- These passive RFID tags may be affixed or attached to merchandise items (e.g., apparel or clothing items).

Re-claim 4, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from: (i) plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products (see e.g. paragraphs 0037-0039)

Re-claim 6, Yang et al. teach a method wherein the alert is transmitted to a user device and causes the user device to display: an identifier of the one of the products; and the current location of the one of the products (see e.g. paragraphs 0017, 0036, 0115 – Such electronic displays may be used to display merchandise information (e.g., price, description, inventory status.  --In this way, the self-learned planogram 202 is created and saved as the stored planogram 202e that includes the current location of the shelving unit. ---wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store.)

Re-claim 7, Yang et al. teach a method further comprising, for each of the respective products, determining an initial visibility of the respective product in the repository based on: a relative location of the respective product in the store with respect to a rack the respective product is placed in(see e.g.  paragraphs 0039, 0028 -In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. ---Specifically, embodiments use a seamless fusion of computer vision and REID to enable precision clustering of RFID-tagged merchandise items and associate them to a spatial domain (e.g., an image of a shelving unit) of a store.) --other ones of the products within the rack, relative locations of other ones of the products in the rack (see e.g. fig. 1); ---and an initial estimate of visibility of the respective product (see e.g. paragraph 0008 FIG. 4A is an example panorama image of items on shelving units at a store location,.  
Yang et al. do not teach the following limitations. 
However, Adato et al. teach determining an initial visibility of the respective product in the repository based on: a size of the respective product; a size of the other ones of the products within the rack (see e.g. paragraphs 0366, 0367 , 0373, 0389- FIG. 18C may include a step of receiving image depicting a store shelf (step 1872); analyzing image to detect a bottle (step 1874); determining the size of the bottle (1876) and determining a product type based on the size of the bottle (step 1878). -- According to the present disclosure, system 100 may determine the size of a bottle and use this determination to access the database 140 and obtain information about the products having a direct or indirect relationship with the bottle. -- [0373] According to the present disclosure, the at least one processor may further be configured to determine when the confidence level is below a threshold and analyze the image to identify another product on the store shelf which may include another outline element associated with a specific length --- According to the present disclosure, system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. According to the present disclosure, system 100 may be able to determine the number of bottles missing from the shelf based on image analysis.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., and include the steps cited above, as taught by Adato et al., in order to 
analyze acquired images including representations of shelf spaces. Based on this analysis, server  may compare shelf spaces associated with different products, and output device  may present market research entity with information about the shelf spaces associated with different products. The shelf spaces may also be compared with sales data, expired products data, and more (see e.g. paragraph 0127).

Re-claim 15, Yang et al. teach a system, comprising: a processor, a computer readable memory, and a computer readable storage medium; 
-program instructions to determine initial locations of products in a repository, including an initial location of one of the products; (see paragraphs 0115, 0039)  
-program instructions to determine an initial arrangement of the products based on the initial locations (see paragraphs 0039, 0028); 
-program instructions to determine current locations of the products in the repository (see paragraphs 0032, 0123, 0039, 0044), including a current location of the one of the products, wherein the determining the current locations of the products is performed using data from: () plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products (see e.g. paragraphs 0037- 0039-RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c. In certain embodiments, the RFID readings may be used in conjunction with GPS readings to capture sensor readings 204b that include precise location information for merchandise items within a shelving unit. In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. For example, sensor data associated with sensors such as an accelerometer, a gyroscope, a magnetometer, or a compass may be used to determine the movement and changes in orientation of a surface of a merchandise item the sensor is attached to relative to a respective vector (e.g., the floor of the store or a surface of the shelving unit).
-program instructions to determine, based on the determining the one of the products is moved away from its home location and based on predefined conditions being satisfied, that the one of the products is misplaced (see e.g. paragraphs 0044, 0025) ; and 
program instructions to generate an alert based on the determining the one of the products is misplaced, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see e.g. paragraphs 0045, 0054, 0025).
Yang et al. do not teach the following limitations. 
However, Adato et al. teach - program instructions to determine, based on comparing the initial location of the one of the products to the current location of the one of the products, that the one of the products is moved away from its home location (see e.g. paragraphs 0019, 0389, 0390 -Consistent with disclosed embodiments, a method for processing images captured in a retail store and automatically identifying misplaced products is provided. The method may include receiving one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf. The method may also include detecting in the one or more images a first product, wherein the first product has an associated first correct display location. The method may also include determining, based on analysis of the one or more images, that the first product is not located in the first correct display location. ---- In accordance with the present disclosure, system 100 may additionally receive an image of a shelf and products placed on the shelf with a time-stamp. System 100 may request for location data of the received image. System 100 may receive temporally separate images of the same shelf at the same location. System 100 may analyze the two temporally separated images. System 100 may also compare both the images with the stored planogram. Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above. 
Adato et al. also teach 
-program instructions to determine initial locations of products in a repository, including an initial location of one of the products; (see paragraph 0018 -wherein the first product has an associated first correct display location.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., and include the steps cited above, as taught by Adato et al., in order to 
analyze acquired images including representations of shelf spaces. Based on this analysis, server  may compare shelf spaces associated with different products, and output device  may present market research entity with information about the shelf spaces associated with different products. The shelf spaces may also be compared with sales data, expired products data, and more (see e.g. paragraph 0127).

Claim 17 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Claim 18 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.

Claims 8, 9-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1), in further view of Wilkinson et al. (2018/0181909 A1)
Re-claim 8, Yang et al., in view of Adato et al. do not teach the limitations as claimed.
However Wilkinson et al. teach a method further comprising: determining another one of the products is moved to a new location relative to its initial location; determining neighboring products of the another one of the products; and determining current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location (see e.g. paragraphs 0038, 0024, 0041, 0044, 0053 - For example, in a non-limiting illustrative scenario during the event, the captured video images may show that a first item of the first shelf may tip over and hit a second item next to it. The system may determine that a similar effect may have occurred with an item (hidden from the camera) on the second shelf that is placed directly above the first item of the first shelf. Thus, to illustrate the causal effect of the event to the item hidden from the camera, the system may generate a graphical representation of postulated displacement of the item on the second shelf relative to the actual displacement of the first item on the first shelf based on the captured video images. The graphical representation may include a 2-D or 3-D pictographical representation of the postulated displacement of the item on the second shelf, among other possible graphical representations that may be generated by the control circuit 102 to show what may have happened to the item on the second shelf during the event).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Adato et al.  and include the step of comparing the initial and current locations to determine that one of the products is moved away from its home location, as taught by Wilkinson et al., in order to detect one or more events affecting the item based on the tracked displacement of the item and/or the captured sequence of events (see e.g. paragraph 0033).

Re-claim 9, Yang et al. teach a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to: 
-determine initial locations of products in a repository (see e.g. paragraphs 0115, 0039); 
-determine an initial arrangement of the products based on the initial locations (see e.g.  paragraphs 0039, 0028); 
-determine current locations of the products in the repository (see e.g. paragraphs 0032, 0123, 0039, 0044); 
-determine, based on the determining the one of the products is moved away from its home location and based on predefined conditions being satisfied, that the one of the products is misplaced (see e.g.  paragraphs 0044, 0025); and 
-generate an alert based on the determining the one of the products is misplaced (see e.g. paragraphs 0053, 0045, 0054)
wherein the program instructions cause the computer device to, for each of the respective products, determine an initial visibility of the respective product in the repository based on: 
a relative location of the respective product in the store with respect to a rack the respective product is placed in;  (see e.g. paragraphs 0033, 0028 -In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. —Specifically, embodiments use a seamless fusion of computer vision and REID to enable precision clustering of RFID-tagged merchandise items and associate them to a spatial domain (e.g., an image of a shelving unit) of a store.) --other ones of the products within the rack, relative locations of other ones of the products in the rack {see e.g. fig, 1); --and an initial estimate of visibility of the respective product (see e.g. paragraph 0008 FIG. 4A is an example panorama image of items on shelving units at a store location,.
Yang et al. do not teach the following limitations.
However, Adato et al. explicitly teach
-determining, by the computer device and based on the initial locations and the current locations, that one of the products is moved away from its home location (see e.g. paragraphs 0390, 0474);
-determining an initial visibility of the respective product in the repository based on: a size of the respective product; a size of the other ones of the products 'within the rack (see e.g. paragraphs 0366, 0367,0373, 0389- FIG. 18C may include a step of receiving image depicting a store shelf (step 1872); analyzing image to detect a bottle (step 1874); determining the size of the bottle (1876) and determining a product type based on the size of the bottle (step 1878). - According to the present disclosure, system 100 may determine the size of a bottle and use this determination to access the database 140 and obtain information about the products having a direct or indirect relationship with the bottle. - [0373] According to the present disclosure, the at least one processor may further be configured to determine when the confidence level is below a threshold and analyze the image to identify another product on the store shelf which may include another outline element associated with a specific length — According to the present disclosure, system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. According to the present disclosure, system 100 may be able to determine the number of bottles missing from the shelf based on image analysis.
Therefore, It would have been obvious to a person of ordinary skill In the art, at the time of the invention, to modify Yang et al., and Include the steps cited above, as taught by Adato et a!., in order to analyze acquired images including representations of shelf spaces. Based on this analysis, server may compare shelf spaces associated with different products, and output device may present market research entity with information about the shelf spaces associated with different products. The shelf spaces may also be compared with sales data, expired products data, and more (see e.g. paragraph 0127).
Although Adato et al. teach wherein the program instructions cause the computer device to: 
-determine another one of the products is moved to a new location relative to its initial location; (see e.g. paragraph 0777 -For example, as shown in image data 4409, misplaced products 4411, which are not homogenous with the other products placed on a shelf, may be, advertently or inadvertently, placed on a shelf where they do not belong. Due to the presence of misplaced products 4411 in image data 4409, the system may identify image data 4409 as including one or more product displays out of compliance with planogram 4401.)
-determine neighboring products of the another one of the products; (see e.g. paragraph 0779, - products adjacent to the single type of product (e.g., adjacent products 4413) may also be analyzed and compared with a planogram for compliance.)
Yang et al., in view of Adato et al. do not explicitly teach the following limitation.
However, Wilkinson et al. explicitly teach wherein the program instructions cause the computer device to: -determine another one of the products is moved to a new location relative to its initial location; -determine neighboring products of the another one of the products; and-determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location. (see e.g. paragraphs 0038, 0024, 0041,0044, 0053 - For example, in a non-limiting illustrative scenario during the event, the captured video images may show that a first item of the first shelf may tip over and hit a second item next to it. The system may determine that a similar effect may have occurred with an item (hidden from the camera) on the second shelf that is placed directly above the first item of the first shelf. Thus, to illustrate the causal effect of the event to the item hidden from the camera, the system may generate a graphical representation of postulated displacement of the item on the second shelf relative to the actual displacement of the first item on the first shelf based on the captured video images. The graphical representation may include a 2-D or 3-D pictographical representation of the postulated displacement of the item on the second shelf, among other possible graphical representations that may be generated by the control circuit 102 to show what may have happened to the item on the second shelf during the event).
Therefore, it would have been obvious to a person of ordinary skill In the art, at the time of the invention, to modify Yang of at., in view of Adato et al. and include the step of comparing the initial and current locations to determine that one of the products is moved away from its home location, as taught by Wilkinson et al., in order to detect one or more events affecting the item based on the tracked displacement of the item and/or the captured sequence of events (see e.g. paragraph 0033).
Claim 10 recites similar limitations as claim 4 and are therefore rejected under the same arts and rationale.
Claim 11 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Claim 12 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 8  and is therefore rejected under the same arts and rationale.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1), in further view of Oppenheimer (2014/0089243 A1)
Re-claims 21-24, Yang et al., in view of Adato et al. do not teach the following limitations.
However Oppenheimer teaches a system, wherein: each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached (see e.g. paragraphs 0005, 2961--the present disclosure pertains to attaching local sensor(s) to a portable item, object, device, or container, or embedding local sensor(s) in a portable item, object, device, or container. The sensors(s) have suitable associated intelligent processing which is substantially collocated with the portable item, object, device, or container. The sensor(s) and intelligent processing are configured to determine a likelihood that the item, object, device, or container is lost, misplaced, misappropriated, wandering, or stolen, or otherwise in a context or use not appropriate for the item, object, device, or container. -- The list (1715) to be uploaded would identify an item (100) meant to be carried in the container (1700); this identification is via either of: (i) the electronic product code (EPC) or similar code of an RFID tag (1409) attached to the item (100); or (ii) a BIRD ID code such as the Item Team ID and Item ID for each BIRDed-item (102.IT) associated with an item team (1400) (see for example FIG. 14C, above). 
--and each respective one of the plural product sensors is an image sensor; each respective one of the plural product sensors is a proximity sensor; and each respective one of the plural product sensors is a motion detection sensor; and each respective one of the plural product sensors is an ultrasonic sensor. (see e.g. paragraphs  0840-0845, 0028, 0331, claim 11 The BIRD (200) may also employ an image sensor (210.C, 210.V, both discussed further above and below), and then use the BIRD's processor (204) to compare (i) real-time images of the environment around an item (100) with (ii) images in the image database. Based on the comparison, the processor may make location determinations.  --Environmental may also refer to measures of the environmental condition of the item (100) which result from environmental factors, or to measures of those conditions. For example, a motion sensor (210.M) is an environmental sensor (210) which measures the velocity, acceleration, and/or torque of an item. ----The types of comparison parameters pertain to potential values which may be measured by the environmental sensors, including for example and without limitation an amount of motion, an amount of ambient light, a volume of sound, an expected location, an ambient temperature, and surface pressure on the item. At least some of the types of comparison parameters may be predefined as part of the design of the reporting device. --- Environment (104), as used herein, may also include physiological features or states of persons in proximity to the item (100), particularly if those physiological features or states may be determined by either of: (i) the sensors (210) of the BIRDed item (102); or (ii) a data transmission from a physiological sensor on the person which can detect the person's physiological features or states.)

Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Adato et al.  and include the steps cited above, as taught by Oppenheimer, in order to determine a likelihood that the item, object, device, or container is lost, misplaced, misappropriated, wandering, or stolen, or otherwise in a context or use not appropriate for the item, object, device, or container while monitoring current environmental conditions surrounding and pertaining to the items (see e.g. paragraph 0005, abstract).
Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
With respect to the 101 rejection, Applicant has amended the claims to combine the language of canceled claims 5, 13, 14 to the independent claims.  However, the language from those canceled claims are still considered abstract.  For example, “wherein the determining the one of the products is misplaced comprises: determining the one of the products is away from its home location for more than a threshold amount of time; determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value; and determining the one of the products has not been sold.” is still directed to a method of organizing human activity.
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations, the examiner further notes that the claims do not recite an improvement to the functioning of the computer itself or to any . other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this, the examiner finds the claims are directed to the judicial exception of the abstract idea of data reception, transformation, comparison and decision-making without significantly more.
*The rejection of claims 15-22 has been withdrawn.

With respect to the 103 rejection:
******Applicant’s arguments with respect to Adato’s teaching has been addressed in the rejection.  Paragraphs that are more relevant have been added to clarify the teaching of Adato.  
Specifically, Applicant argues “Adato does not teach comparing the initial location and the current location.
Adato teaches “The method may also include detecting in the one or more images a first product, wherein the first product has an associated first correct display location. (initial location) .
The method may also include determining, based on analysis of the one or more images, that the first product is not located in the first correct display location.  – The Examiner notes that in order to determine that the product is not located in the first correct display location, based on image analysis, it is evident that the images were compared.
“ ---- In accordance with the present disclosure, system 100 may additionally receive an image of a shelf and products placed on the shelf with a time-stamp. System 100 may request for location data of the received image. System 100 may receive temporally separate images of the same shelf at the same location. System 100 may analyze the two temporally separated images. System 100 may also compare both the images with the stored planogram. Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above”.
********Applicant also argued: ‘Wilkinson cannot be said to teach the recited “determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location” because Wilkinson does not teach a determined initial visibility in the first place, much less the determined initial visibility as recited in original claim 13. The Examiner thus asserts that Wilkinson teaches the additional element (i.e., “determine current visibility for the another one of the products and the neighboring products”) but has seemingly ignored the claim text requiring that the additional element is determined based on a previously recited first

The Examiner disagrees that Wilkinson does not teach an initial visibility. All of the references cited are monitoring item movement.  As best understood, the visibility of a product, determines the ability to see the product at any given time.  See at least paragraph 0025-The camera network may include a plurality of camera systems 110, 112, 114, 116 configured to capture a plurality of images and/or video streams along a distribution chain 200. By one approach, one or more of the plurality of camera systems 110, 112, 114, 116 may continuously capture the plurality of images and/or the video streams, for example, starting at loading of the transport vehicle 204 to final delivery at delivery destination(s) 206. In another example, the camera systems 110, 112, 114, 116 may continuously capture the plurality of images and/or the video streams for a period of time. In another example, the camera systems 110, 112, 114, 116 may initiate capturing the plurality of images and/or the video streams based on one or more schedules.
The teaching above by Wilkinson et al. shows evidence of obtaining initial visibility of an item, monitoring its  movement and capturing its final position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 8, 2021